DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s arguments and amendments submitted on 4/25/22 have been fully and carefully considered and entered, and the outstanding claim objection is withdrawn in view of amendment and arguments submitted.
Claims 1 and 3-14 are allowed.
The closest relevant prior art is considered Sakai et al (JPH 1163808A) and Hubinger et al (US 6,875,406), as argued in applicant’s arguments on 3/16/22, the closest prior art fails to teach or fairly suggest all limitations of the independent claims 1 and 9 as amended, specifically of at least one or more central modular element(s), said at least one or more central modular element(s) comprising: at least one external modular thermal insulation vessel element, and at least one internal modular column element enclosed within said at least one external modular thermal insulation vessel element, said at least one external modular thermal insulation vessel element conferring thermal insulation to said at least one internal module column element, an external sleeve positioned around an external diameter of a bottom external thermal insulation vessel of said at least one external modular thermal insulation vessel element, wherein the external sleeve is adapted to be raised in position to be welded to the bottom external thermal insulation vessel and to a next external modular thermal insulation vessel element of the bottom external thermal insulation vessel, to close a cryostat section with weld spots, and the at least one internal modular column element(s) being insulated, except for a final section thereof dedicated to be coupled to a next internal modular column element of the at least one internal modular column element, wherein the final section is adapted to be covered with the multi-layer insulation in place, after the performing the welding, each of the at least one external modular thermal insulation vessel element and the at least one internal modular column element comprises one or more bellows, arranged therealong for compensating for thermal expansion along a height of the each of the at least one external modular thermal insulation vessel element and the at least one internal modular column element by contraction or expansion of the one or more bellows along a total height of the cryogenic distillation column (see 3/16/22 arguments pages 11–15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772